FOR PUBLICATION                       FILED
                  UNITED STATES COURT OF APPEALS                   OCT 28 2016

                          FOR THE NINTH CIRCUIT                 MOLLY C. DWYER, CLERK
                                                                 U.S. COURT OF APPEALS




In re: CLIVEN D. BUNDY,                     No.      16-72275
______________________________
                                            D.C. No.
CLIVEN D. BUNDY, AKA Cliven                 2:16-cr-00046-GMN-PAL-1
Bundy,

            Petitioner,                     OPINION

 v.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA, LAS
VEGAS,

            Respondent,

UNITED STATES OF AMERICA,

            Real Party in Interest.


                        Petition for Writ of Mandamus
                    Argued and Submitted October 21, 2016


Before: W. FLETCHER, GOULD, and BYBEE, Circuit Judges.

                            Opinion by Judge Bybee

BYBEE, Circuit Judge:
      Attorney Larry Klayman applied to be admitted pro hac vice in the high-

profile criminal trial of Cliven Bundy. The district court denied his application

without prejudice. Bundy has now asked this court for a writ of mandamus to

force the district court to admit Klayman. We decline to do so. Under our

decisions, the district court had more than ample cause to turn down Klayman’s

application: he is involved in an ethics proceeding before the District of Columbia

Bar, and he was not candid with the court about the status of those proceedings; he

disclosed that he was twice barred in perpetuity from appearing pro hac vice before

judges in the Central District of California and the Southern District of New York,

but he failed to list numerous cases—all available on Westlaw or LEXIS—in

which he has been reprimanded, denied pro hac vice status, or otherwise

sanctioned for violating various local rules; and he has a record of going after

judges personally, and shortly after Chief Judge Gloria Navarro denied his

application, Bundy filed a frivolous Bivens action against her in her own court.

This litany of reasons for denying Klayman pro hac vice status demonstrates that

the district court did not abuse its discretion, much less commit clear error.

              I. FACTUAL BACKGROUND AND PROCEEDINGS

A.    Factual Background




                                           2
      According to the indictment, in early April 2014, Petitioner Bundy and his

codefendants were involved in an armed stand-off around Bunkerville, Nevada,

with agents of the Bureau of Land Management (“BLM”). Following a more than

twenty-year legal battle over grazing fees on public lands, the federal courts

authorized the BLM to remove some 400 head of Bundy’s cattle from public lands.

See, e.g., United States v. Bundy, 2013 WL 3463610 (D. Nev. July 9, 2013). In

response to the BLM’s attempts to settle the dispute peacefully, Bundy said that he

was “ready to do battle” and “do whatever it takes” to keep the cattle. Over the

course of a week, hundreds of Bundy’s supporters congregated near Bunkerville to

prevent the BLM from removing Bundy’s cattle. Many of Bundy’s supporters

were armed, and the BLM agents ultimately withdrew from the area. The incident

attracted national, and even international, attention.1

      On March 2, 2016, a federal grand jury in the District of Nevada returned a

sixteen-count superseding indictment against Bundy, four of his sons, and fourteen

others. The indictment charged them with Conspiracy to Commit an Offense

Against the United States, 18 U.S.C. § 371; Conspiracy to Impede or Injure a

Federal Officer, 18 U.S.C. § 372; Use and Carry of a Firearm in Relation to a



      1
       The incident has its own Wikipedia page. Bundy Standoff, Wikipedia (Oct.
27, 2016, 1:54 PM), https://en.wikipedia.org/wiki/Bundy_standoff.

                                           3
Crime of Violence, 18 U.S.C. § 924(c); Assault on a Federal Officer, 18 U.S.C.

§ 111(a)(1), (b); Threatening a Federal Law Enforcement Officer, 18 U.S.C.

§ 115(a)(1)(B); Obstruction of the Due Administration of Justice, 18 U.S.C.

§ 1503; Interference with Interstate Commerce by Extortion, 18 U.S.C. § 1951; and

Interstate Travel in Aid of Extortion, 18 U.S.C. § 1952.

B.    Proceedings Before the District Court

      1.     Klayman’s Petition for Pro Hac Vice Admission

      Following his indictment, Bundy secured local counsel, Joel Hansen.2 He

also secured the services of Larry Klayman, a member of the District of Columbia

and Florida Bars. Under Local Rules for the United States District Court of

Nevada, an attorney who has been retained to appear in a particular case but is not

a member of the bar of the district court “may appear only with the court’s

permission . . . by verified petition on the form furnished by the clerk.” Nev. Dist.

Ct. Local R. IA 11-2(a). The Rule further states that “[t]he court may grant or

deny a petition to practice under this rule.” Id. 11-2(h); see also id. 11-2(i) (“When




      2
        Due to health concerns, Hansen requested permission to withdraw from the
case. The district court approved his request upon the condition that Bundy find
substitute local counsel. On October 24, 2016, Nevada attorney Bret Whipple
entered his appearance on behalf of Bundy.

                                          4
all the provisions of this rule are satisfied, the court may enter an order approving

the verified petition for permission to practice in the particular case.”).

      On March 22, 2016, Klayman filed a Verified Petition stating that he had

been retained by Bundy in connection with the Nevada indictment and requesting

pro hac vice admission to practice before the district court. Of relevance to this

petition for a writ of mandamus is the fifth question on the district court’s form,

which reads:

      That there are or have been no disciplinary proceedings instituted against
      petitioner, nor any suspension of any license, certificate or privilege to
      appear before any judicial, regulatory or administrative body, or any
      resignation or termination in order to avoid disciplinary or disbarment
      proceedings, except as described in detail below.

Klayman wrote in response: “The only disciplinary case pending is in the District

of Columbia” and that he has “responded to a few complaints.” He elaborated in

an attached statement.

      With respect to the disciplinary case in the District of Columbia, Klayman

stated that he had represented clients, pro bono, against his former employer,




                                            5
Judicial Watch.3 He represented that “[t]he matter is likely to be resolved in my

favor and there has been no disciplinary action.”

      As to other complaints, he explained that he “agreed to a public reprimand

before The Florida Bar” for failing to timely pay a mediated settlement to a client,

but that there was “no showing of dishonesty” and he was never suspended from

the practice of law. Separately, Klayman revealed that, roughly twenty years ago,

“two judges vindictively stated that I could not practice before them after I

challenged rulings they had made on the basis of bias and prejudice.” He

explained that those exclusions applied only to the two judges themselves, Judge

William D. Keller of the U.S. District Court for the Central District of California

and Judge Denny Chin of the U.S. District Court for the Southern District of New

York. Moreover, he advised that the “bars of the District of Columbia and Florida

reviewed these rulings and found that I did not act unethically” and that he was

currently in good standing in both jurisdictions.

      2.     The District Court’s March 31 Order



      3
         Klayman was the CEO and General Counsel of Judicial Watch. Klayman
founded Judicial Watch in 1994 and left in 2003. According to its current website,
Judicial Watch is a “conservative, non-partisan educational foundation[] [that]
promotes transparency, accountability and integrity in government, politics and the
law.” About Judicial Watch, Judicial Watch, http://www.judicialwatch.org/about
(last visited Oct. 25, 2016).

                                          6
      The district court denied the Verified Petition “for failure to fully disclose

disciplinary actions and related documents.” The district court found that

Klayman’s statement that the matter regarding Judicial Watch from the District of

Columbia “is likely to be resolved in my favor and there has been no disciplinary

action” was “misleading and incomplete.” Referring to the evidence it had found

on its own initiative, the district court pointed out that the District of Columbia

Court of Appeals Board on Professional Responsibility had received an Affidavit

of Negotiated Discipline from Klayman and a Petition for Negotiated Discipline,

signed by Klayman and counsel for the D.C. Bar, in which Klayman consented to

public censure. Neither of these documents had been disclosed by Klayman.

Because these documents were “admissions of three separate incidents of

stipulated misconduct that were not clearly disclosed in Klayman’s Verified

Petition,” the district court denied the petition, but without prejudice. The district

court then explained:

      Should Klayman wish to file a new Verified Petition with the Court,
      the following information should be included: (1) the case numbers
      for the cases before Judge William D. Keller and Judge Denny Chin
      that resulted in these judges precluding Klayman’s practice before
      them; (2) verification of the review by the Bar Associations of the
      District of Columbia and Florida finding that Klayman did not act
      unethically before Judges Keller and Chin; (3) an updated Certificate
      of Good Standing from the Supreme Court of Florida; (4) the Florida
      Bar Association’s reprimand verifying that there was no showing of


                                           7
      dishonesty in connection with their disciplinary action; (5) the
      Exhibits attached to this Order; and (6) verification that the matter in
      the District of Columbia disciplinary case referenced in the Verified
      Petition has been resolved with no disciplinary action.

      3.     Klayman’s Supplemental Petition

      Klayman filed a “Supplement to and Renewed Petition” on April 7, 2016.4

Klayman provided evidence and explanations for items (1)–(5) of the district

court’s requirements as follows: (1) he provided the case names and citations for

the actions regarding Judges William D. Keller and Denny Chin; (2) he provided a

letter from the D.C. Bar finding no ethical violation in the Keller and Chin matters,

but said that the Florida Bar’s files were no longer accessible; (3) he provided an

updated letter of good standing from the Supreme Court of Florida; (4) he provided

a copy of Florida’s reprimand; and (5) he provided the exhibits attached to the

March order.

      As to the district court’s sixth requirement, Klayman disputed the conclusion

the district court drew from the documents it had identified. The court, he said,

“appears to have misunderstood the nature and current posture of the disciplinary

proceeding underway” in the District of Columbia.



      4
        The district court noted that, contrary to its order, Klayman did not file a
new Verified Petition. Thus, it construed Klayman’s Renewed Petition as a request
for reconsideration of the original Verified Petition.

                                          8
       [T]he prior attempted negotiated discipline never entered into effect . . . . Bar
       Counsel and Mr. Klayman had attempted to resolve the matter by agreement,
       but Mr. Klayman later thought the better of having signed the affidavit and
       agreeing to negotiated discipline it [sic] since he feels strongly that he acted
       ethically at all times.

He also supplied a copy of a letter opinion prepared by Professor Ronald Rotunda

of Chapman University School of Law. Rotunda, who is well known in academic

circles for his expertise in legal ethics and constitutional law, stated that it “is [his]

expert opinion that in the [D.C. matter] Mr. Klayman has not committed any

offense that merits discipline.” Klayman attached what he characterized as “a post-

hearing brief” that he had filed with the D.C. Bar. Klayman, however, did not

explain what the “hearing” was to which he had appended his “post-hearing brief,”

and the brief itself did not explain the procedural posture of the proceedings before

the D.C. Bar. Klayman repeated that he was “confident of ultimately prevailing . .

. . since the ultimate finding of the Committee which heard the evidence is simply

a recommendation.” Again, Klayman did not identify what the “Committee” was,

what the “evidence” was, or to what the “ultimate finding” or “recommendation”

referred.

       4.     The District Court’s April 19 Order

       The district court treated Klayman’s renewed filing as a request for

reconsideration and denied it on April 19, 2016. The district court said nothing


                                             9
about five of the six conditions it imposed in the March 31 Order. It only

discussed the matter before the D.C. Bar. The court noted that Klayman “admits

that [the D.C. matter] is still pending,” and thus there was “no error with its prior

ruling.” The court ordered that “Klayman’s Verified Petition shall remain denied

without prejudice until such time as Klayman can provide proof that the ethical

disciplinary proceeding in the District of Columbia has been resolved in his favor.”

B.    Mandamus Proceedings

      On July 6, 2016, Bundy filed an emergency petition with this court for a writ

of mandamus requesting that the district court be ordered to admit Klayman pro

hac vice. Bundy argued that his Sixth Amendment right to counsel would be

violated if he were forced to go to trial without his attorney of choice. He claimed

that the district court “mechanistically” required that Klayman could not be

admitted until the outcome of the D.C. Bar proceeding was known. Bundy

represented that Klayman had “correctly informed the judge that the proceeding

was underway and would not be finished for another few years and that Mr.

Klayman had not been found liable of any ethics violations by the District of

Columbia Bar.” He further represented that the “slow pace of the District of

Columbia Bar should not create any assumption that that case is in any way

serious, complex, or difficult.” He repeated that Klayman has “continuously been


                                          10
a member in good standing of the District of Columbia Bar for over 36 years and

has never been disciplined” and that even if the D.C. Bar complaint were decided

against him, “that would still not justify denial of Klayman’s application to appear

pro hac vice.”

         We ordered expedited review of the petition and directed the United States,

as the real party in interest, to file an answer; we invited the district court to

address the petition “if it so desires.” We received separate responses from the

United States and the district court.

         The United States “respectfully decline[d] to opine on the ultimate question

whether Klayman should be allowed to represent [Bundy].” The government

nevertheless defended the district court’s judgment as “within its discretion.” It

catalogued other cases in which Klayman was reprimanded by various courts for

speaking after the judge requested silence, making misrepresentations to the court,

ignoring court-imposed procedures and deadlines, pursuing meritless claims,

making accusations related to a judge’s race, and refusing to comply with local

rules.

         The district court not only defended the grounds on which it had issued its

prior orders, it offered new evidence and grounds for refusing to grant Klayman

pro hac vice status. First, the district court reiterated that the still-pending


                                            11
disciplinary proceedings in the District of Columbia raised ethical concerns. The

court then challenged the veracity of how Klayman described the current status of

the proceedings. Rather than “withdraw[ing] his affidavit because he felt strongly

that he had acted ethically,” as Klayman claimed, the district court unearthed

evidence that

      the District of Columbia Hearing Committee reviewed Klayman’s Petition
      for Negotiated Discipline and rejected it. The Hearing Committee rejected
      Klayman’s affidavit because it determined that the “agreed-upon sanction of
      public censure is unduly lenient.” As such, Klayman failed to disclose the
      actual current disposition of his pending District of Columbia disciplinary
      case, and instead provided false information to this Court by stating that he
      withdrew his affidavit when, in fact, the Hearing Committee rejected it.

Second, the district court also felt that Klayman had filed an incomplete and

inaccurate Verified Petition because he had failed to mention “numerous other

courts’ findings that he is unfit to practice,” and the court cited eight cases in which

courts had commented on his “inappropriate and unethical behavior.” Third, the

district court pointed to a Second Circuit decision in which that court dismissed his

challenge to the district court’s impartiality because it was “insulting and smacked

of intimidation.” MacDraw, Inc. v. CIT Grp. Equip. Fin., Inc., 138 F.3d 33, 38 (2d

Cir. 1998). The district court then observed that Bundy recently filed a “similar[]”

civil suit against the district judge individually, President Obama, and Senator

Harry Reid, alleging a conspiracy. See Bundy v. Obama, No. 2:16-cv-1047-JCM-


                                           12
GWF (D. Nev. dismissed with prejudice Oct. 12, 2016). The district court thus

argued that it did not abuse its discretion because Klayman’s record shows a “total

disregard for the judicial process” and his admission pro hac vice would thus

“impede the orderly administration of justice.”

      Klayman did not respond to the district court’s new evidence that he had

misrepresented the proceedings in the District of Columbia, nor did he address the

cases cited by the district court or the United States in which he had been

reprimanded by the courts for his conduct during the litigation. Instead, he claimed

that this evidence was “not on the record before the District Court” and was

“simply an ex post facto, non-meritorious attempt to justify the denial now that this

Court has granted expedited review of the mandamus petition.” Klayman then

repeated his claim that the affidavit had been withdrawn and that “he has a strong

case for ultimately prevailing on the merits.”

      We held oral argument on an expedited basis and heard from Klayman and

the United States.

          II. STANDARDS FOR ISSUING A WRIT OF MANDAMUS

      Mandamus “is a ‘drastic and extraordinary’ remedy ‘reserved for really

extraordinary causes.’” Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004)

(quoting Ex parte Fahey, 332 U.S. 258, 259–60 (1947)). “As the writ is one of


                                          13
‘the most potent weapons in the judicial arsenal,’ three conditions must be satisfied

before it may issue.” Id. (citation omitted). “First, ‘the party seeking issuance of

the writ [must] have no other adequate means to attain the relief he desires . . . .’”

Id. (first alteration in original) (quoting Kerr v. U.S. Dist. Court, 426 U.S. 394, 403

(1976)). Second, the petitioner must show that “[his] right to issuance of the writ

is ‘clear and indisputable.’” Id. at 381 (alteration in original) (quoting Kerr, 426

U.S. at 403). “Third, even if the first two prerequisites have been met, the issuing

court, in the exercise of its discretion, must be satisfied that the writ is appropriate

under the circumstances.” Id.

      To determine whether mandamus relief is appropriate, we weigh the five

factors that we originally enumerated in Bauman v. U.S. District Court, 557 F.2d

650 (9th Cir. 1977):

      (1) The party seeking the writ has no other adequate means, such as a
      direct appeal, to attain the relief he or she desires. (2) The petitioner
      will be damaged or prejudiced in a way not correctable on appeal.
      (This guideline is closely related to the first.) (3) The district court’s
      order is clearly erroneous as a matter of law. (4) The district court’s
      order is an oft-repeated error, or manifests a persistent disregard of the
      federal rules. (5) The district court’s order raises new and important
      problems, or issues of law of first impression.




                                           14
Id. at 654–55 (citations omitted).5 These factors are not exhaustive, see In re

Cement Antitrust Litig., 688 F.2d 1297, 1301 (9th Cir. 1982), and “should not be

mechanically applied,” Cole v. U.S. Dist. Court, 366 F.3d 813, 817 (9th Cir. 2004).

However, “the absence of factor three—clear error as a matter of law—will always

defeat a petition for mandamus.” In re United States, 791 F.3d 945, 955 (9th Cir.

2015) (quoting DeGeorge v. U.S. Dist. Court, 219 F.3d 930, 934 (9th Cir. 2000)).

Because our conclusion that the district court did not commit “clear error as a

matter of law” precludes issuance of the writ, we address only that Bauman factor.6

      “The clear error standard is significantly deferential and is not met unless the

reviewing court is left with a ‘definite and firm conviction that a mistake has been

committed.’” In re United States, 791 F.3d at 955 (quoting Cohen v. U.S. Dist.

Court, 586 F.3d 703, 708 (9th Cir. 2009)). Because, on direct appeal, we


      5
        Even though Bauman was decided before the Supreme Court’s most recent
discussion of mandamus in Cheney, 542 U.S. 367, we continue to apply the
Bauman factors without separately considering the three conditions described
above in Cheney. In re United States, 791 F.3d 945, 955 n.7 (9th Cir. 2015).
      6
         “Clearly erroneous as a matter of law” is a standard that is not familiar to
us in any other context. “Clearly erroneous” is the standard we associate with
reviewing findings of fact. See Fed. R. Civ. P. 52(a)(6) (“Findings of fact . . . must
not be set aside unless clearly erroneous . . . .”). We assume that by “clear error” in
law, we mean something like “plain error,” the standard we use to identify when a
district court has committed an obvious error of law, but one that was not
preserved for appeal by a timely objection. See Fed. R. Crim. P. 52(b); Puckett v.
United States, 556 U.S. 129, 135 (2009).

                                          15
“normally review a denial of a motion to appear pro hac vice for abuse of

discretion,” United States v. Walters, 309 F.3d 589, 591 (9th Cir. 2002), our review

in mandamus proceedings is “especially deferential,” In re United States, 791 F.3d

at 955. On petition for a writ of mandamus, we look to see if the district court

abused its discretion in a manner so obvious that the error is “clear” to all.

                                   III. ANALYSIS

A.    The Standards for Granting Pro Hac Vice Status

      A criminal “defendant’s [Sixth Amendment] right to the counsel of his

choice includes the right to have an out-of-state lawyer admitted pro hac vice.”

United States v. Walters, 309 F.3d 589, 591 (9th Cir. 2002) (citation omitted). But

because counsel from other jurisdictions “may be significantly more difficult to

reach or discipline than local counsel,” United States v. Ries, 100 F.3d 1469, 1471

(9th Cir. 1996), this right is “circumscribed in several important respects.” Wheat

v. United States, 486 U.S. 153, 159 (1988). Importantly, “[t]here is no right of

federal origin that permits [out-of-state] lawyers to appear in state courts without

meeting that State’s bar admission requirements.” Leis v. Flynt, 439 U.S. 438, 443

(1979) (per curiam).

      Federal courts have long had the authority to “establish criteria for admitting

lawyers to argue before them.” United States v. Gonzalez-Lopez, 548 U.S. 140,


                                           16
151 (2006). They have “an independent interest in ensuring that criminal trials are

conducted within the ethical standards of the profession.” Wheat, 486 U.S. at 160;

see Ries, 100 F.3d at 1471 (courts may regulate attorneys appearing before them to

“[e]nsur[e] the ethical and orderly administration of justice”); see also In re United

States, 791 F.3d 945, 957 (9th Cir. 2015) (“[A] court’s decision to deny pro hac

vice admission must be based on criteria reasonably related to promoting the

orderly administration of justice or some other legitimate policy of the courts.”

(citation omitted)). Where an out-of-state attorney suggests through his behavior

that he will not “abide by the court’s rules and practices,” the district court may

reject his pro hac vice application. Ries, 100 F.3d at 1471.

      The Local Rules for the United States District Court for the District of

Nevada provide that an attorney who has been retained to appear in a particular

case but is not a member of the bar of the district court “may appear only with the

court’s permission . . . by verified petition on the form furnished by the clerk.”

Nev. Dist. Ct. Local R. IA 11-2. Among other things, that petition must state

      (4) [t]hat the attorney is not currently suspended or disbarred in any court;
      (5) [w]hether the attorney is currently subject to any disciplinary
      proceedings by an organization with authority to discipline attorneys at law;
      [and]
      (6) [w]hether the attorney has ever received public discipline including, but
      not limited to, suspension or disbarment, by any organization with authority
      to discipline attorneys at law.


                                          17
Id. 11-2(b)(4)–(6). After receiving this information on a verified petition, “[t]he

court may grant or deny a petition to practice.” Id. 11-2(h).

B.    Klayman’s Pro Hac Vice Status

      The district court here did not abuse its discretion—much less commit clear

error—when it denied Klayman’s pro hac vice application. In its answer to

Bundy’s petition for a writ, the district court laid out a compelling case for

doubting Klayman’s ability to abide by local rules of comportment or ethics. It

pointed to three separate categories of activities that made it doubt Klayman’s

willingness to advance the ethical and orderly administration of justice in Bundy’s

case: (1) the pending D.C. disciplinary proceedings involving three separate cases

of conflict of interest, including the omissions and misrepresentations he made in

the verified petition regarding those proceedings; (2) numerous other cases in

which federal district courts have cited him for inappropriate and unethical

behavior; and (3) his pattern of perverting the judicial process with insults and

intimidation against judges personally. The district court concluded, based on

these three categories, that Klayman’s record shows a “total disregard for judicial

process” and his admission pro hac vice would thus “impede the orderly

administration of justice.” We will address the evidence for each of these grounds.




                                          18
      Before we do so, we must address Bundy’s argument about the scope of the

record. Bundy points out that a district court “must articulate some reasonable

basis for [ethical] doubts before denying the attorney’s admissions for pro hac vice

admission.” In re United States, 791 F.3d at 957; see also Ries, 100 F.3d at 1472

(“In denying a pro hac vice application, the judge must articulate his reason for the

benefit of the defendant and the reviewing court.”). Bundy takes this to mean that

any reason not articulated by the district court in its order cannot be considered by

a reviewing court. In this case, Bundy argues that we may not consider any

reasons or evidence not found in the district court’s March 31 or April 19 Orders.

However, we have never gone that far, and Bundy fails to point to any case in

which we have excluded a district court’s justifications that were provided after the

fact as, for example, in a response to a mandamus petition.

      A rule barring after-acquired evidence or later-supplied rationales might well

make sense in the ordinary appeal after trial, where the district court has issued its

order denying pro hac vice status and is not heard from again on the matter. There,

we do not want to allow the opposing party, several months or years down the line,

to conjure up reasons that the district court could have given for denying pro hac

vice status, but failed to actually give—or even know of. But mandamus

proceedings in which the district court chooses to submit an answer detailing the


                                          19
district court’s concerns about the attorney’s ethical transgressions are quite

different. We no longer need to speculate as to the district court’s possible

motivations or lament over whether to give deference to reasons the district court

might not have found persuasive in the first instance. Instead, we know exactly

why the district court would deny pro hac vice status. Moreover, allowing Bundy

to force us to limit our review only to the matters Klayman revealed in his petition

would give attorneys an incentive to mislead the courts—exactly the type of

conduct in which Klayman engaged in this case. Confirming our conclusion that

we may consider material supplied after the denial of pro hac vice status is the fact

that if we thought we were limited to considering only the district court’s stated

reasons, we would vacate and remand to permit the district court to put its

additional findings on the record and amend its order.

      This has been a fluid and fast-moving proceeding. We conclude that the

entirety of the district court’s reasoning—both from its orders denying pro hac vice

status as well as its response to the petition for a writ—should be taken into

account.

      1.     Disciplinary Proceedings Before the D.C. Bar

      The district court denied Klayman’s request “until such time as Klayman can

provide proof that the ethical disciplinary proceeding in the District of Columbia


                                          20
has been resolved in his favor.” Klayman concedes that he is still the subject of

ongoing disciplinary proceedings by the D.C. Bar, but he strenuously argues that

they will be resolved in his favor.

       The contested proceedings in the District of Columbia may or may not turn

out to be serious. Even if we had the full record before us, that question would not

be for us to answer. It is enough for us to know that the proceedings have been

going on for several years and are current. A committee held hearings in

Klayman’s case in January 2016, and Klayman submitted additional briefing to the

Bar in March 2016—contemporaneous with his application for pro hac vice status

in this case.

       We do know that the charges—conflicts of interest—are serious enough that

in 2015 Klayman was willing to stipulate to “public censure.” More recently, on

January 13, 2016, a D.C. Bar Hearing Committee rejected the stipulated censure as

“unduly lenient” and, following hearings held that same month, a different Hearing

Committee made a preliminary, nonbinding finding that Klayman had violated

D.C. Rules 1.9 (conflict of interest) and 8.4(d) (conduct that seriously interferes

with the administration of justice) by “clear and convincing evidence.” It is this

preliminary finding that Klayman has disputed in his March 2016 briefing.

Although he contests whether the Bar Counsel has shown by clear and convincing


                                          21
evidence that he has violated the rules of professional responsibility, he has argued

to the D.C. Bar that even if there was a “technical violation,” the only appropriate

sanction should be an “informal admonition.”

      If the only reason the district court had offered was the bare fact of an open

disciplinary proceeding in D.C., the district court might have abused its discretion

in denying pro hac vice status to Klayman. At a minimum, the district court would

have had to make further inquiry—something beyond requiring Klayman to show

that the proceedings have been finally resolved in his favor.

      But the district court laid out a second, very good reason for its decision:

although he had several opportunities to clear the record, Klayman was not

forthcoming about the nature and status of those proceedings. In his application,

Klayman—properly—disclosed that there was a “disciplinary case pending . . . in

the District of Columbia,” that the charge was conflict of interest, and that he

expected the matter to be “resolved in his favor.” The district court denied his

petition “for failure to fully disclose disciplinary actions and related documents,”

and the district court supplied documents filed in the proceeding that showed that

Klayman had agreed to “public censure.” Even then, the district court only denied

the application without prejudice to Klayman refiling. At that point Klayman was

fully on notice that he needed to be transparent about the D.C. Bar proceedings.


                                          22
      Klayman was not forthcoming with the district court. In his “renewed

application,” Klayman corrected the record—but only in part. He told the district

court that the stipulation was of no effect because he had “thought the better of

having signed the affidavit and agreeing to negotiated discipline.” Klayman may

have had second thoughts about stipulating to his “public censure,” but his

statement was woefully misleading. In fact, a Hearing Committee for the D.C. Bar

had rejected that stipulation on behalf of the Bar because it was “unduly lenient.”

That prompted the hearings in January 2016, a Hearing Committee

recommendation, and Klayman’s March 2016 brief to the D.C. Bar.

      Klayman thus was on notice in the March 31 Order that his initial disclosure

of the facts was “misleading and incomplete,” yet Klayman offered only a partial

correction of the record. As the district court told us, he was not forthcoming

about the status of the D.C. proceedings: “Klayman failed to disclose the actual

correct disposition of his pending District of Columbia disciplinary case, and

instead provided false information to this Court by stating that he withdrew his

affidavit when, in fact, the Hearing Committee rejected it.” That finding is not

clearly erroneous.

      Indeed, Klayman had a full and fair opportunity to correct the record when

we allowed him to respond to the district court’s filing and when we held oral


                                          23
argument. He offered no explanation whatsoever for his failure to disclose the

current status of his case. He never advised the district court that the Hearing

Committee rejected the stipulation, that there was a recent hearing in January 2016,

and that the Hearing Committee made a recommendation to the D.C. Bar. In fact,

we still do not have the most recent documents filed in Klayman’s disciplinary

case.7

         These reasons more than justify the district court’s decision to deny

Klayman pro hac vice admission to practice in the district court in Nevada. We

have previously held on direct review that it was not an abuse of discretion to deny

pro hac vice status because of “pending disciplinary proceedings,” a “failure to

state in his pro hac vice application that [the attorney] was subject to pending

disciplinary proceedings and . . . his failure to directly address those proceedings

when so requested.” United States v. Ensign, 491 F.3d 1109, 1115 (9th Cir. 2007).

When the district court follows our cases, it cannot abuse its discretion.

         2.    Sanctionable Conduct in Other Proceedings




         7
        Klayman did submit his March 2016 brief to the district court, and some of
these facts may be gleaned from his brief. But to date, we have not seen any
recommendation or briefing papers filed by the Hearing Committee following the
three days of hearings in January 2016. Submitting the papers from one side in a
contested matter is not full disclosure.

                                            24
      Klayman failed to mention, but the district court found quite relevant,

“numerous other courts’ findings that he is unfit to practice” based on his

“inappropriate and unethical behavior.” The district court supplied us with a 2007

order of the Supreme Court of New York, which denied Klayman’s petition to

proceed pro hac vice because “Klayman’s record demonstrates more than an

occasional lapse of judgment, it evinces a total disregard for the judicial process.”

Order Denying Pro Hac Vice Application at 4, Stern v. Burkle, 867 N.Y.S.2d 20

(Sup. Ct. 2008). The New York court collected examples from other courts, and

the district court referred to these instances of Klayman’s sanctioned, sanctionable,

or questionable behavior:

•     The Federal Circuit affirmed the district court’s revocation of Klayman’s
      ability to appear before the district court pro hac vice in perpetuity and its
      sanctioning of Klayman for accusing the trial judge of anti-Asian bias and
      “unreasonably and vexatiously multiplying the proceedings.” Baldwin
      Hardware Corp. v. FrankSu Enter. Corp., 78 F.3d 550, 555 (Fed. Cir. 1996).

•     The Second Circuit affirmed the district court’s revocation of Klayman’s
      ability to appear before the district court pro hac vice in perpetuity and its
      sanctioning of Klayman for “undignified and discourteous conduct that was
      degrading to the [district court] and prejudicial to the administration of
      justice” by, among other things, making accusations of racial and political
      bias and acting “abusive[ly] and obnoxious[ly].” MacDraw, Inc. v. CIT
      Grp. Equip. Fin., Inc., 994 F. Supp. 447, 455 (S.D.N.Y. 1997), aff’d, 138
      F.3d 33 (2d Cir. 1998).

•     Klayman was sanctioned for filing an untimely complaint and opposing the
      government’s motion with “frivolous filings” that “wasted time and


                                          25
      resources of defendants as well as of the court.” Wire Rope Importers’
      Ass’n v. United States, 18 C.I.T. 478, 485 (Ct. Int’l Trade 1994).

•     Klayman exhibited “often highly inappropriate behavior” and his
      performance “was episodically blighted by rude and unprofessional behavior
      which was directed toward the presiding judge and opposing counsel.”
      Material Supply Int’l, Inc. v. Sunmatch Indus., Co., No. Civ. A. 94-1184,
      1997 WL 243223 at *8, *10 n.7 (D.D.C. May 7, 1997), aff’d in part and
      reversed in part, 146 F.3d 983 (D.C. Cir. 1998).

•     Klayman “apparently misread (or never read) the local rules” and the district
      court threatened sanctions for any future failures to comply with local rules.
      Alexander v. FBI, 186 F.R.D. 197, 199 (D.D.C. 1999). The district court
      “gr[ew] weary of [Klayman’s] use—and abuse—of the discovery process”
      and “ha[d] already sanctioned [Klayman] for making misrepresentations to
      the court, allowing the court to rely upon those representations in a favorable
      ruling, and then later contravening those very (mis)representations.”
      Alexander v. FBI, 186 F.R.D. 188, 190 (D.D.C. 1999).

•     Klayman responded to the district court’s orders with a “forked tongue” and
      made arguments with “malicious glee.” Judicial Watch of Fla., Inc. v. U.S.
      Dep’t of Justice, 159 F. Supp. 2d 763, 764 (D.D.C. 2001).

•     Klayman made arguments regarding the conduct of the district court that
      were “bizarre” and “beyond the far-fetched.” Dely v. Far E. Shipping Co.,
      238 F. Supp. 2d 1231, 1241 (W.D. Wash. 2003).

      Of these eight instances of revocations or denial of pro hac vice status,

sanctions for ignoring local and federal rules, and complaints of misrepresentations

and omissions, Klayman mentioned only two to the district court. And in doing so,

the district court noted, Klayman still failed to accept any responsibility for his

actions. Instead, he claimed that the judges were being “vindictive” in their orders



                                           26
forever barring him from appearing pro hac vice in their courtrooms. He failed,

however, to mention that these two “vindictive” district court judges’ orders were

affirmed by their respective federal appellate courts, both of which commented on

Klayman’s inappropriate behavior. See MacDraw, 138 F.3d at 37–38; Baldwin

Hardware, 78 F.3d at 555.

      The district court went on to highlight specifically a more recent case, which

Klayman failed to mention, in which the district court’s summary judgment order

noted how Klayman “has routinely shown a disregard for [the district court’s]

Local Rules.” Klayman v. City Pages, No. 5:13-cv-143-Oc-22PRL, 2015 WL

1546173, at *8 n.7 (M.D. Fla. Apr. 3, 2015), aff’d, 650 F. App’x 744 (11th Cir.

2016). The Florida district court had “become quite frustrated with [Klayman’s]

various tactics to avoid Court rules throughout the course of this litigation.

Unfortunately, the Court learned early on in this case that this approach to

litigation is the norm and not the exception for [Klayman].” Id.

      Moreover, a quick Westlaw search has found three additional cases,

bringing the grand total to twelve, in which Klayman’s ability to practice law in an

ethical and orderly manner was called into question:

•     Klayman’s “fail[ure] to comply with even the most basic of discovery
      requirements” was “not simply an unexplained hiccup in an otherwise
      diligently prosecuted case” and thus warranted sanctions. Klayman v.


                                          27
      Barmack, No. 08-1005 (JDB), 2009 WL 4722803, at *1 (D.D.C. Dec. 4,
      2009).

•     After “the patent failure of the Court’s use of lesser sanctions in the past to
      have any discernible effect on Klayman’ conduct,” Klayman’s “consistent
      pattern of engaging in dilatory tactics, his disobedience of Court-ordered
      deadlines, and his disregard for the Federal Rules of Civil Procedure and the
      Local Rules of this Court” necessitated further, more severe, sanctions.
      Klayman v. Judicial Watch, Inc., 802 F. Supp. 2d 137, 138–39 (D.D.C.
      2011).

•     Klayman repeatedly did not “attempt to comply” with local rules, and the
      district court threatened sanctions for any further violations. Montgomery v.
      Risen, No. 15-cv-02035-AJB-JLB, 2015 WL 12672703, at *1 (S.D. Cal.
      Oct. 2, 2015).

      Klayman has a reputation as a vigorous litigator, but this is not a flattering

record, and not one that the district court should ignore. When a district court

admits an attorney pro hac vice, the attorney is expected to follow local rules. See

In re United States, 791 F.3d at 957 n.8 (“A district court would clearly act within

its discretion in denying pro hac vice admission if, for example, an attorney’s

actions led the court to conclude the attorney would not ‘abide by the court’s rules

and practices’ . . . .” (quoting Ries, 100 F.3d at 1471)). Klayman has shown an

unwillingness or inability to do that. The dilemma for a district court presented

with such a record is that, once an out-of-state attorney is admitted, the district

court has limited tools in its arsenal for maintaining order in the courtroom.

Repeated and willful violations of court rules must be dealt with by the district


                                           28
court alone. The district court can refer the attorney to a bar, but has no means to

follow up its referral. Instead, the district court is limited to its own powers.

Those powers are not insubstantial, see, e.g., 18 U.S.C. § 401; 28 U.S.C. § 1927;

Chambers v. NASCO, Inc., 501 U.S. 32, 43–46 (1991) (discussing the inherent

powers of the courts), but the exercise of those powers can be disruptive to trial

proceedings and, in an extreme case, may call into question the fairness of the trial

itself.

          We fully acknowledge that “attorney[s] may with impunity take full

advantage of the range of conduct that our adversary system allows”—they have “a

right to be persistent, vociferous, contentious, and imposing, even to the point of

appearing obnoxious when acting in their client’s behalf.” In re Dellinger, 461

F.2d 389, 400 (7th Cir. 1972). However, the district courts must carefully balance

that vigorous advocacy against the need for order and decorum in the proceedings.

See In re McConnell, 370 U.S. 230, 236 (1962). Wherever that line lies, Klayman

has crossed it more than once, and the district court did not abuse its

discretion—and certainly did not come close to committing clear error—in taking

account of Klayman’s past behavior and denying him pro hac vice status.

          3.    Attempts to Intimidate the District Court




                                            29
      Finally, the district court expressed concern that Klayman has shown

disregard for district judges in the past by confronting them personally. The

district court pointed to the Second Circuit’s finding that Klayman had challenged

U.S. District Judge Denny Chin’s impartiality because he was Asian-American8

and had been appointed by President Clinton. The court found the challenge to the

judge’s racial and ethnic heritage “extremely serious.” MacDraw, 138 F.3d at 37.

“Nor should one charge that a judge is not impartial,” the court emphasized,

“solely because an attorney is embroiled in a controversy with the administration

that appointed the judge.” Id. at 38. The Second Circuit found that these charges

were “discourteous” and “degrading” to the court, “prejudicial to the

administration of justice,” and “insulting and smacked of intimidation.” Id. at

37–38. The court “[did] not hesitate to hold that the suggestions regarding Judge

Chin’s impartiality violated the Code of Professional Responsibility.” Id. at 38.

      These lessons have not been learned. After the district court denied

Klayman’s pro hac vice petition, but before Bundy asked this court for mandamus

relief, Bundy filed a Bivens suit against Chief Judge Gloria Navarro, President



      8
        The Second Circuit noted that in proceedings in the Central District of
California, “[d]isturbingly, Klayman . . . accused the district judge of being anti-
Asian.” MacDraw, 138 F.3d at 38 n.3 (citing Baldwin Hardware, 78 F.3d at 555,
562).

                                         30
Barack Obama, U.S. Senator Harry Reid, and others, in their personal capacities,

alleging a conspiracy to violate his civil rights. See Bundy v. Obama, No. 2:16-cv-

1047-JCM-GWF (D. Nev. dismissed with prejudice Oct. 12, 2016).9 He dismissed

the suit on October 12, 2016, only after we asked for briefing in this mandamus

petition. Reasonably, the district court found these two cases “similar[].” As in

the case involving Judge Chin, Klayman’s participation in the suit against Chief

Judge Navarro personally “smack[s] of intimidation” and retaliation.

C.    The Dissent’s Reasons for Granting the Writ of Mandamus

      The dissent offers two reasons for why Bundy’s request for Klayman to be

admitted pro hac vice outweigh the district court’s concerns: (1) “the complexity

of the proceeding against [Bundy] and his controversial political views raise

concerns about his ability to retain competent counsel,” Dissenting Op. at 10, and

(2) “denying Klayman admission raises troubling concerns about the fairness of

Bundy’s coming trial,” id. at 13. We do not think that either of these reasons

withstands scrutiny.




      9
        The suit was filed by attorney Hansen. It does not list Klayman as counsel.
In response to questions at oral argument about the suit, Klayman displayed
knowledge of the content of the lawsuit and at first admitted to being a plaintiff
before clarifying that he wasn’t. It is apparent that Klayman played some role in
the preparation and filing of that suit.

                                         31
      First, there is nothing in the record about Bundy’s efforts to secure

competent counsel. The dissent declares that “only a fraction of the bar

nationwide—let alone in Nevada—has the experience and resources necessary to

give Bundy a vigorous defense.” Id. at 10 (emphasis added). Additionally, the

dissent claims that “[o]ut of that fraction of qualified practitioners, there is likely

an even smaller proportion that would actually accept Bundy’s representation.

Bundy’s anti-government views and high-profile status among those who oppose

federal hegemony make the prospect of representing him daunting for many

seasoned defense attorneys.” Id. at 10–11.10

      Nothing in the record remotely supports these statements. For example, we

do not have an affidavit from anyone—Bundy, Klayman, Hansen, or anyone

else—telling us of unsuccessful efforts to find counsel. The dissent can only state



      10
           The dissent also focuses on the fact that the trial is scheduled for February,
“a little over three months from now.” Dissenting Op. at 6–7. That is not the
district court’s fault. Klayman filed his pro hac vice application in March; the
district court denied it without prejudice nine days later. He filed a renewed
application in April; the district court denied it without prejudice twelve days later.
Bundy then waited three months before filing his petition for a writ of mandamus.
Our Clerk’s Office, after discussions with Bundy’s counsel, held the petition until
September and presented it to us in October. The six-month delay in seeking
extraordinary relief from the district court’s March and April Orders must be laid
at the feet of Bundy and this court, not the district court.
        If Bundy thinks he cannot be prepared for his February 2017 trial, he may
ask the court to delay the trial. See 18 U.S.C. § 3161(h)(8)(B)(iv).

                                            32
that since the district court’s denial in March 2016, “Bundy seems to have failed at

finding suitable replacement trial counsel.” Id. at 11 (emphasis added). That is not

evidence. And if even there were some evidence to suggest this, the district court

could not have anticipated the problem. There is no clear error in the district

court’s orders.

       Second, the dissent has questioned the fairness of the trial before it even

begins: but for Klayman’s “capable representation, there will be serious doubts

about the fairness of the proceeding.” Id. at 13. Again, with all due respect, there

is nothing in the record but the dissent’s speculation about “this risk of

fundamental unfairness” in a forthcoming trial. Id. at 13–14. There is no abuse of

discretion or clear error in the district court’s order.

       The dissent acknowledges that Klayman might have “been selective in his

disclosures” to the district court and there might have been a “relevant omission”

resulting in Klayman “com[ing] near the line.” Id. at 14, 15. For the reasons we

have described in some detail, supra at 20–31, Klayman engaged in selective

disclosures, made relevant omissions, and crossed the line, but if even the dissent

thinks Klayman came “near the line,” that is not clear error justifying a writ of

mandamus.




                                            33
      Finally, the dissent dismisses the rulings by Judges Keller and Chin because

they were “issued 22 and 18 years ago” and may be “poor predictors of Klayman’s

likely behavior today.” Dissenting Op. at 16–17. If Klayman had acted

responsibly in the time since then, we might be inclined to agree with the dissent

that conduct twenty-years in the past is outdated. But, as the district court properly

advised us in her filing, Klayman has not changed. Judges have sanctioned,

chastised, and rebuked Klayman repeatedly over the past twenty years: in 1997,

1999, 2001, 2003, 2009, 2011, and twice in 2015. As the Middle District of

Florida observed last year: “[T]his approach to litigation is the norm and not the

exception for [Klayman].” City Pages, 2015 WL 1546173, at *8 n.7. The

Eleventh Circuit affirmed that judgment in 2016. 650 F. App’x 744.

                                 V. CONCLUSION

      Klayman has made misrepresentations and omissions to the district court

regarding the ethics proceedings before the District of Columbia Bar; he has shown

a pattern of disregard for local rules, ethics, and decorum; and he has demonstrated

a lack of respect for the judicial process by suing the district judge personally. By

any standard, the district court properly denied his petition to be admitted pro hac

vice. Bundy is entitled to a fair trial, defended by competent, vigorous counsel of

his choosing. But his right to such counsel does not extend to counsel from outside


                                          34
the district who has made it a pattern or practice of impeding the ethical and

orderly administration of justice.

      The writ of mandamus is DENIED.




                                         35
                                                                            FILED
In re Cliven D. Bundy, No. 16-72275                                         OCT 28 2016

                                                                        MOLLY C. DWYER, CLERK
GOULD, Circuit Judge, dissenting:                                         U.S. COURT OF APPEALS



      We confront in this case an unusual confluence of circumstances. A highly

controversial criminal defendant is a few months away from an enormous trial

effort in which he and eighteen other individuals are defendants. The defendant’s

chosen attorney has been denied admission pro hac vice to the district court, raising

in my mind serious concerns about the defendant’s ability to mount a vigorous

defense and receive a fair trial. Despite the majority’s expressed apprehensions

about the chosen attorney’s willingness to follow the rules of professional conduct

and the orders of the district court, while recognizing the high standards for

mandamus relief, I would hold that the writ should issue. My concerns about the

defendant’s ability to present a strong defense and receive a fundamentally fair trial

are simply too great, leading to my dissent.

                                            I

      On March 2, 2016, Cliven D. Bundy and eighteen others were indicted on

various federal charges for their alleged involvement in a “massive armed assault”

on federal officials near Bunkerville, Nevada nearly two years prior. The now-

unsealed Superseding Indictment alleges that on April 12, 2014, Bundy led

“hundreds of people, including gunmen armed with assault rifles” in a coordinated

assault against the government officials.
      The events that day grew out of a dispute between Bundy and the federal

Bureau of Land Management. According to the Superseding Indictment, for over

20 years Bundy, a rancher, had refused to obtain permits or pay the required fees

for his cattle to graze on federal public lands. As a result, since 1998 Bundy had

been under a federal court order to remove his trespassing cattle. He never

complied with the order, and in 2013 federal officials received authorization to

seize and remove Bundy’s cattle from the land. They began the process of seizure

and removal on April 5, 2014.

      While the removal process was ongoing, it is alleged that Bundy and his co-

defendants used the internet and other means of interstate communication to recruit

gunmen and “Followers” to travel to Nevada to help Bundy make a show of force

against the federal government. The defendants’ online communications allegedly

included requests for help from members of anti-government militia groups. The

content of the communications referred to the federal government as corrupt and to

government officials as thieves. Bundy was portrayed as a victim of government

abuse whose sovereign rights had been violated. Other statements alleged in the

Superseding Indictment show that Bundy viewed himself as involved in a “range

war” with federal officials.

      By the morning of April 12, 2014, more than 400 people had allegedly

                                          2
shown up to help Bundy, many of them allegedly armed with assault rifles or other

weapons. Approaching from two different vantage points, Bundy and these

Followers allegedly used firearms to threaten federal officers into giving up

Bundy’s cattle. The Government also claims that after getting his cattle back,

Bundy organized his Followers into armed security patrols and checkpoints for the

purpose of protecting his cattle against future government seizures.

                                           II

      A writ of mandamus is an extraordinary writ used “to confine an inferior

court to a lawful exercise of its prescribed jurisdiction or to compel it to exercise

its authority when it is its duty to do so.” Will v. United States, 389 U.S. 90, 95

(1967) (internal quotation marks omitted). We have jurisdiction to grant such writs

under 28 U.S.C. § 1651.

      For a writ of mandamus to issue, the party seeking the writ must satisfy three

requirements. First, the petitioner must have no other means of attaining the

desired relief. In re United States, 791 F.3d 945, 954 (9th Cir. 2015). Second, the

right to issuance of the writ must be “clear and indisputable.” Id. (quotations

omitted). Third, even if the first two prerequisites are met, we must be satisfied in

the exercise of our discretion that the writ is appropriate under the circumstances.

Id. at 955. In assessing whether the writ is appropriate, we examine five factors:

                                           3
(1) whether the party seeking the writ has no other adequate means, such as a direct

appeal, to attain the relief he or she desires; (2) whether the petitioner will be

damaged or prejudiced in a way not correctable on appeal; (3) whether the district

court’s order is clearly erroneous as a matter of law; (4) whether the district court’s

order is an oft-repeated error, or manifests a persistent disregard of the federal

rules; and (5) whether the district court’s order raises new and important problems,

or issues of law of first impression. Bauman v. U.S. Dist. Court, 557 F.2d 650,

654–55 (9th Cir. 1977). These factors should be viewed as guidelines, not

requirements, and should be weighed together, as appropriate to the facts of the

case. DeGeorge v. U.S. Dist. Court., 219 F.3d 930, 934 (9th Cir. 2000). Typically,

the absence of the third factor, clear error as a matter of law, will defeat the

petition. Id.

      In my view, both the first and second Bauman factors weigh solidly in favor

of granting relief. We have previously recognized that parties denied pro hac vice

admission are unable to obtain immediate relief through an appeal because the

denial of admission is neither a final appealable order under 28 U.S.C. § 1291 nor

an interlocutory order appealable under 28 U.S.C. § 1292. See In re United States,

791 F.3d at 958. Losing counsel of choice through a denial of pro hac vice

admission also produces a harm that is not correctable on a later direct appeal. Id.

                                            4
at 959. I view the fourth Bauman factor as weighing against granting the writ. As

I discuss below, this case is unusual in that Bundy faces an imminent, massive and

complex trial, as well as difficulties in retaining qualified counsel. These

circumstances make any error by the district court of a type not likely to be

repeated often. And I view the fifth factor as weighing slightly in favor of granting

relief. The central issue in this case—whether denying Klayman’s admission

significantly impairs Bundy’s ability to present a strong defense—is vastly

important, but is only an issue of first impression in the sense that the

circumstances Bundy finds himself in are relatively atypical. I more fully discuss

these circumstances below.

      The outcome of this case turns not on the first, second, fourth, or fifth

Bauman factors, but on the third: whether the district court clearly erred in denying

Klayman’s pro hac vice application. In assessing this factor, I maintain a keen

awareness of the deference we give to the district court. We grant mandamus

petitions only sparingly, as writs of mandamus are an “extraordinary or drastic

remedy.” Calderon v. U.S. Dist. Court for Cent. Dist. of California, 163 F.3d 530,

534 (9th Cir. 1998) (en banc) (internal quotation marks omitted), abrogated on

other grounds by Woodford v. Garceau, 538 U.S. 202 (2003). The task of looking

for clear error is a manifestation of this deference: “clear error” requires a more

                                           5
significant mistake than “mere error.” In addition, a district court’s decision to

accept or deny a pro hac vice application is itself reviewed only for abuse of

discretion. United States v. Walters, 309 F.3d 589, 591 (9th Cir. 2002). We do not

find an abuse of discretion unless the district court committed legal error, or made

a factual determination that was illogical, implausible, or without support in

inferences that may be drawn from the record. United States v. Hinkson, 585 F.3d

1247, 1263 (9th Cir. 2009) (en banc).

      We face then a dose of double deference: we review the district court order

under the abuse of discretion standard; and we grant mandamus relief in only

exceptional circumstances, looking for evidence of clear error. See In re United

States, 791 F.3d at 955. There are also pragmatic reasons for deferring to a district

court decision denying pro hac vice admission. After all, it is the district court

judge, not an appellate panel, that is on the front lines in the courtroom, dealing

closely with lawyers and having to do so in a way that ensures the orderly

administration of justice.

      Yet, even in this highly deferential setting, there are limits on trial court

discretion, and there are times when we should act.

                                          III

      An overriding consideration, in my view, is that a little over three months

                                           6
from now, Bundy is scheduled to go to trial on sixteen serious federal charges, and

may do so without a lawyer of his choice; either without representation at all, or

with a different lawyer, not of Bundy’s first choice, who comes into the case so

late that there should be concern that the quality of representation may be

substantially impaired. The charges against Bundy include conspiracy to commit

an offense against the United States, 18 U.S.C. § 371, conspiracy to impede and

injure a federal officer, id. § 372, assault on a federal officer, id. § 111 (a)(1) and

(b), threatening a federal law enforcement officer, id. § 115(a)(1)(B), use and carry

of a firearm in relation to a crime of violence, id. § 924(c), obstruction of the due

administration of justice, id. § 1503, interference with interstate commerce by

extortion, id. § 1951, and interstate travel in aid of extortion, id. § 1952. If

convicted on some or all of the charges, Bundy, who is 70 years old, could spend

the rest of his life in prison.

       The trial promises to be especially long and complex. The Superseding

Indictment alleges that Bundy led “hundreds of people” in “a massive armed

assault.”1 Along with Bundy, the government seeks to prosecute 18 other


       1
             While I mention the subject matter of the allegations against Bundy
because they are relevant to his ability to retain capable counsel, I express no view
on the merits of the underlying case. The merits of the criminal charges are not
before us, and I have not reviewed any evidence relating to them.

                                            7
individuals involved in that alleged assault, all in one proceeding. This enormous

trial effort is the product of a longer-than-two-year investigation that involved

government interviews with more than 150 witnesses. The Government ultimately

expects to produce about 1.4 terabytes of digital discovery to the defendants. The

litigation is sufficiently complicated that the district court designated the

proceeding a complex case under the Speedy Trial Act. See 18 U.S.C. §

3161(h)(7)(B)(ii).

      In addition to its size and complexity, the trial effort against Bundy and his

cohorts is unusual in that Bundy’s political views, hostile to the United States

federal government, will likely be center-stage. The allegations in the indictment

portray Bundy as being strongly opposed to the federal government and as

considering himself involved in a “range war” with federal officials. The

Government alleges that Bundy and his Followers communicated with members of

anti-government militias, recruiting them to Bundy’s cause. Bundy also allegedly

made statements referring to the government’s seizure as “abuse,” and to

government agents as “thieves,” among other similar refrains. While Bundy’s trial

and any potential conviction will not, and must not, be based on politics, it is likely

that the evidence at trial will put his controversial political views in the courtroom

with him.

                                            8
      The unique circumstances surrounding Bundy’s prosecution bring with them

a likelihood of constitutional problems. Like any defendant, Bundy’s Sixth

Amendment “right to the counsel of his choice includes the right to have an

out-of-state lawyer admitted pro hac vice.” Walters, 309 F.3d at 592 (quotations

omitted). While that right is not absolute, it may only be abridged to serve a

“compelling purpose.” Id. (quotations omitted). We have not specified the factors

that a district court must consider in determining what satisfies a compelling

purpose for pro hac vice denial. In re United States, 791 F.3d at 957. However,

case law on pro hac vice admission indicates that we should evaluate the district

court’s exercise of discretion in part based on the particular needs of the party

seeking representation.

      In re United States is instructive. There, we held that a district court’s

general rule prohibiting the pro hac vice admission of Justice Department attorneys

amounted to clear error. Id. at 958. In reaching that conclusion, we emphasized

the special needs of the party before the court—the United States. See id. (“[A]

district court should consider the unique position of the government as a litigant in

determining whether to exercise its discretion.” (internal quotation marks




                                           9
omitted)).2 In United States v. Ensign, a case in which we ultimately affirmed the

district court’s pro hac vice denial, we likewise based our decision in part on the

particular needs of the party—a criminal defendant who was already well into trial

with different counsel at the time of the pro hac vice application. 491 F.3d 1109,

1115 (9th Cir. 2007). That we would give considerable weight to the needs of the

party makes sense: whether a purpose for denying pro hac vice admission is

“compelling” depends both on the importance of the purpose and the effect of the

denial.

      Looking to Bundy’s needs and circumstances, both the complexity of the

proceeding against him and his controversial political views raise concerns about

his ability to retain competent counsel in a timely fashion. With so many

defendants, documents, and potential witnesses in the case, only a fraction of the

bar nationwide—let alone in Nevada—has the experience and resources necessary

to give Bundy a vigorous defense. Out of that fraction of qualified practitioners,

there is likely an even smaller proportion that would accept Bundy’s

representation. Bundy’s anti-government views and high-profile status among


      2
             Though the United States was not a criminal defendant in In re United
States, and so the Sixth Amendment did not apply, the case still supports
considering the needs of the party when deciding on pro hac vice admission
generally.

                                          10
those who oppose federal hegemony make the prospect of representing him

daunting for many seasoned defense attorneys. It is unsurprising, then, that not

only has Bundy sought out-of-state counsel, but that he has found himself retaining

an attorney with a controversial reputation of his own. It may be the case here that

a controversial advocate is the best chance at a competent defense for a

controversial defendant.

      This point is made stark by the fact that since Klayman’s initial pro hac vice

denial on March 31, 2016, Bundy seems to have failed to find suitable replacement

trial counsel. This is so despite Bundy’s impending trial date and Klayman’s

second pro hac vice denial. Instead, Bundy is currently represented before the

district court by his local counsel, Nevada attorney Joel Hansen, who is by

Hansen’s own admission unable to provide Bundy with an adequate defense.

Hansen is part of a small Nevada firm lacking the resources to try this massive

case. Moreover, Hansen has attempted to withdraw from Bundy’s defense on the

ground that he suffers from a spine and neck injury. According to the

Government’s representations at oral argument before us, Hansen’s motion has

been granted on the condition that Hansen find replacement counsel. Shortly prior

to argument, Nevada attorney Bret O. Whipple filed a notice of appearance on

Bundy’s behalf, but only for the limited purpose of filing certain pretrial motions.

                                          11
Government counsel stated at argument that Whipple was currently in negotiations

with Bundy over his representation. After our oral argument on the mandamus

petition, the Government advised us that Whipple entered another appearance on

behalf of Bundy, this time “for the purpose of full representation throughout the

duration of the trial.” But Klayman responded that despite this new language from

Whipple, Bundy is still considering whether to hire Whipple and has not paid

Whipple any retainer, and that regardless of the additional appearance of Whipple,

Klayman’s assistance is still needed by Bundy on the defense team. At this point, I

am not confident that Bundy presently has retained counsel adequate to represent

him vigorously through trial.

      Klayman appears ready and qualified to represent Bundy at trial. He is a

former federal prosecutor with experience litigating high-profile cases. He has

worked, in part during his time at Judicial Watch, in bringing lawsuits over

significant public policies. See, e.g., Klayman v. Obama, 957 F. Supp. 2d 1

(D.D.C. 2013) (challenge to government telephone metadata collection), vacated

and remanded, 800 F.3d 559 (D.C. Cir. 2015). He has almost 40 years of legal

experience and is a member in good standing of both the Florida and Washington,

D.C. Bars. Though not currently admitted before the district court, Klayman has

been in contact with Bundy about this case since around the time of Bundy’s

                                         12
indictment. Klayman presumably faces a much shorter learning curve than other

potential counsel, including, for example, Whipple.

      Given Klayman’s present familiarity with this case and the difficulties

Bundy likely faces in retaining other capable counsel, denying Klayman admission

raises troubling concerns about the fairness of Bundy’s coming trial. The right to

counsel clause of the Sixth Amendment “was designed to assure fairness in the

adversary criminal process.” Wheat v. United States, 486 U.S. 153, 158 (1988). In

the typical choice of counsel case, concerns about fairness are present, but they do

not predominate, because missing out on the defendant’s preferred lawyer does not

mean missing out on qualified counsel altogether; the normal assumption is that

the defendant will be able to retain some other qualified attorney. See id. at 159.

But because of Bundy’s practical and predictable problems finding capable

representation in the time remaining before trial, the denial of his chosen counsel

risks leaving him without fully qualified counsel. The powerful concerns about

fundamental fairness that animated landmark right-to-counsel (not merely choice-

of-counsel) cases like Powell v. Alabama, 287 U.S. 45 (1932), and Gideon v.

Wainwright, 372 U.S. 335 (1963), carry particular weight here. If Klayman’s

denial of admission results in Bundy going to trial without capable representation,

there will be doubts about the fairness of the proceeding. This risk of fundamental

                                          13
unfairness supports concluding that the district court acted outside the range of its

permissible discretion.

       I recognize that the ethical concerns of the majority and the district court,

particularly their concern whether Klayman has been candid and forthcoming in

his representations seeking pro hac vice admission, have some weight. Klayman

properly disclosed the ongoing disciplinary proceeding in his initial application for

pro hac vice admission, saying that the proceeding had not yet been resolved. This

disclosure was accurate. But then, after the district court discovered his Petition

for Negotiated Disposition, he may have come near the line of lack of candor in

explaining it away. He stated that the disposition never went into effect because he

“later thought the better of having signed the affidavit . . . since he feels strongly

that he acted ethically at all times.” Yet, what had happened was a D.C. Board on

Professional Responsibility Hearing Committee had rejected the disposition as too

lenient for the bar’s tastes.3

       3
              This bar committee rejection for undue leniency does not indicate how
the merits of the proceeding will come out. The decision rejecting the negotiated
disposition said that it did not consider certain “potential mitigation” factors that
would be considered in determining whether any ultimate violation was “justified.”
These potential mitigation factors included that Klayman might not have actually
had a conflict in two of the three representations, that he represented two of the
individuals because he believed that “they would have no other recourse in their
lawsuits,” and that the representations were all performed pro bono. Moreover, a
                                                                           (continued...)

                                           14
      At oral argument before us, Klayman explained his view of the difference by

saying that after the rejection, he at first continued to negotiate with counsel for the

D.C. Bar, but then decided to withdraw from those negotiations. While this shows

that Klayman was not lying in his initial explanation, he still seems to have been, at

the least, selective in his disclosures to the district court. I agree with Klayman

that he was not obligated to re-litigate the D.C. proceeding before the district court

and that he did not have to provide the district court with the entire record from

D.C. And if his disclosures were selective, still he is an advocate, an advocate

representing defendant Cliven Bundy, and after submitting a compliant response to

the questions in the pro hac vice application, he had no greater duty to disclose any

possible blemish on his career or reputation beyond responding to the district

court’s further direct requests. Yet, for him to tell the district court that it was

wrong about the negotiated discipline being in effect and to not also tell the court

why the disposition lacked effect—its rejection by the bar committee—may have

been a relevant omission.

      3
       (...continued)
statement of a bar committee in this context is not, in my view, of controlling
weight because it is not a final determination of ethical violations. Instead, the
committee’s views remain subject to other information it could consider, and the
whole matter remains subject to review by the federal Court of Appeals for the
D.C. Circuit if a final resolution by the bar association was reached that Klayman
appealed.

                                            15
      The other concerns raised by the district court in its briefing in this court and

its two orders denying Klayman admission, in my view, carry less weight. First,

the allegations underlying the D.C. proceeding are unproven, and we cannot know

what their resolution will be. The district court held this uncertainty against

Klayman, stating in its two orders denying his admission that Klayman would need

to show that the proceeding was resolved in his favor before the court would admit

him. This approach is contrary to the our legal tradition’s instinct to presume

innocence until finding guilt. Of course, the D.C. proceeding involves attorney

discipline and not criminal prosecution, but fundamental principles still have

weight—at least in terms of evaluating the district court’s exercise of discretion.

At this time, Klayman is still a member of the D.C. Bar, and has not been

disciplined by its Board on Professional Responsibility. Moreover, Klayman has

submitted a letter from Professor Ronald Rotunda, an expert on legal ethics,

expressing the opinion that Klayman’s actions at issue were ethical. This is all the

more reason not uncritically to credit unproven bar allegations.

      The district court and the majority also point to the two instances of federal

judges banning Klayman from their courtrooms. While serious punishments, these

orders were issued 22 and 18 years ago. Two decades—half of Klayman’s

career—is enough time for the incidents to be relatively poor predictors of

                                          16
Klayman’s likely behavior today. The district court, as well as the New York state

court that denied Klayman pro hac vice admission, noted that other judges, even

recently, have in their written orders expressed irritation or disapproval of

Klayman’s actions. It may be that Klayman is not an attorney whom all district

court judges would favor making an appearance in their courtroom. It seems he

has been, and may continue to be, a thorn in the side. Still, concerns about trial

judge irritation pale in comparison to a criminal defendant’s need for robust

defense. In providing a full and fair defense to every criminal defendant, there will

by necessity be occasions when the difficult nature of the case evokes sharply

confrontational lawyering. In tough cases with skilled prosecutors, aggressive

positions by defense lawyers are sometimes an unavoidable part of strong

advocacy, and contribute to making the proceeding an ultimately fair one for the

defendant.

      I do not dismiss lightly the district court’s ethical concerns regarding

Klayman, especially the issue of candor. The district court had good grounds to be

worried about Klayman appearing before it. But the need to provide a vigorous

defense for Bundy is a superordinate concern. Bundy faces a very complex trial on

serious criminal charges and a potential lack of qualified representation. If

convicted, he may spend the rest of his life in prison. We cannot evaluate ethical

                                          17
concerns without considering this context. The district court did not fully consider

this bigger picture, and did not ensure that Bundy’s need for a vigorous defense

was given due weight. In my view, these circumstances should be controlling in

our assessment of whether the district court’s decision to deny Klayman pro hac

vice admission was an abuse of discretion and clear error.

      I also do not suggest that district courts generally must blink over ethical

concerns. At least two other circuits have held that the only thing a district court

may consider in pro hac vice admission is whether the out-of-state attorney is

guilty of conduct so unethical as to justify disbarment. See In re Evans, 524 F.2d

1004, 1007 (5th Cir. 1975); Schlumberger Techs., Inc. v. Wiley, 113 F.3d 1553,

1561 (11th Cir. 1997). Our circuit, by contrast, permits denial of pro hac vice

admission based on a broader standard—one that grants district courts leeway to

consider the facts pertinent to the particular case. See In re United States, 791 F.3d

at 956 (“We need not announce specific factors that should inform a district court’s

exercise of its discretion to deny pro hac vice admission.”). In holding the view

that the district court abused its discretion and clearly erred here, I need not suggest

that our circuit’s law should be disregarded and should conform with that of the

Fifth and Eleventh Circuits. I can agree with the principle reaffirmed in In re

United States that in appropriate cases, ethical concerns not meriting disbarment

                                           18
may be sufficient to justify pro hac vice denial. 791 F.3d at 956. But the matter

before us is not such an appropriate case. Concerns about Bundy receiving a

proper defense to ensure a fair criminal trial in my view should be considered

controlling by our panel.

      I also emphasize that district courts have available to them many tools short

of denying admission that allow them to keep unruly lawyers in check. Through

the power of sanctions, and in extreme cases even contempt proceedings, district

courts can expect to be able to control a lawyer who is considered by the court to

be recalcitrant, tricky, or deceptive, subject to the normal legal standards governing

sanctions. At oral argument, Klayman advised us that he would follow all orders

issued by the district court regarding the orderly administration of justice, and that

he would abide by any other orders of the district court. I accept his representation

and expect that if he were admitted and then deviated from it, the district court

would be well-equipped through its sanction power to take corrective action.4

      I acknowledge that we grant mandamus relief sparingly, particularly in cases

challenging the denial of pro hac vice admission. Yet given the number of serious


      4
             The Government made clear at oral argument that it does not
challenge Klayman’s representation, does not urge that Klayman not be admitted,
and generally suggests that Bundy is entitled to a vigorous defense.


                                          19
charges Bundy faces, the complexity of his trial, his likely difficulty in finding

other qualified counsel, and Klayman’s own qualifications, I conclude that the

district court’s concerns over Klayman’s practice history and candor are

outweighed by Bundy’s need for adequate representation in this important and

complex case. Based on the unusual facts of this case and the considerations that I

have voiced, I would hold that the district court abused its discretion, resulting in

clear error. If, as the majority holds, our circuit’s law on abuse of discretion and

clear error for mandamus relief requires its conclusion to deny the mandamus

petition, then in my view that law stands as a barrier to justice and should be

altered. In an unusual case such as this, involving a massive federal prosecution of

many persons and allegations that their sentiments and alleged criminal conduct

were sharply opposed to our federal government, it is particularly important to

ensure that target defendants are able to be represented and defended vigorously.

There is doubtless some merit to the bright-line views of the Fifth and Eleventh

Circuits that a counsel of choice should not be eliminated through the pro hac vice

admission process absent an ethical violation that could merit disbarment. But

even accepting our circuit’s broader view that ethical problems short of those may

be pertinent to a district court’s decision on whether a lawyer should be admitted

pro hac vice, there are nonetheless limits on a district court’s exercise of discretion,

                                           20
and I think they are transgressed here.

      To give a metaphorical example, we would not need a finely-tuned judicial

scale to determine that a district court abused its discretion if it found that a mouse

outweighed an elephant. That would be an abuse of discretion, and clear error.

And here, even if the purported ethical flaws marshaled by the majority and the

district court are beyond “mouse” proportions, they are still relatively small in this

special context, where the elephant is Bundy’s general entitlement to the counsel of

his choice and to a vigorous defense at trial. In my view, concerns about whether

at this stage Bundy will have adequate and vigorous representation, absent

Klayman, outweigh the ethical concerns that have been expressed by the district

court and the majority.

      I respectfully dissent.




                                           21